

Exhibit 10.12


FIRST BUSINESS FINANCIAL SERVICES, INC.
RESTRICTED STOCK UNIT AGREEMENT


THIS AGREEMENT, made this XXth day of XX, 20XX, (the “Grant Date”) by FIRST
BUSINESS FINANCIAL SERVICES, INC., a Wisconsin corporation (the “Company”), and
XXXXXXXXXX, an employee of the Company or one of its affiliates (the
“Participant”).
1.
Grant of Restricted Stock Units. Pursuant to the First Business Financial
Services, Inc. 2012 Equity Incentive Plan (the “2012 Plan”), the Board of
Directors of the Company (the “Board”) or a committee thereof (the “Committee”)
has granted to the Participant, on the terms and conditions set forth herein,
xxx Restricted Stock Units (the “Units”).

2.
Period of Restriction.

a.
Vesting Period. Twenty-five percent (25%) of the Units will vest on each of the
first four (4) anniversaries of the Grant Date, provided that, subject to the
provisions of Section 2(b) relating to Retirement (as defined below), the
Participant is employed by the Company or an Affiliate on the applicable vesting
date. If the Participant’s employment terminates prior to the date the Units are
vested as a result of death or disability (within the meaning of Code Section
22(e)(3)), the Units will become fully vested on such date of termination.
Subject to the provisions of Section 2(b) relating to Retirement, upon any other
termination of employment prior to the date the Units are vested, the
Participant will forfeit the Units unless otherwise determined by the Board or
Committee. Notwithstanding the foregoing, in the event of a Change in Control,
(1) any Units still outstanding shall become fully vested, or (2) if the
Participant terminated employment within the 30 calendar days prior to the
Change in Control and forfeited the Units, then such forfeited Units shall be
re-issued to the Participant upon the Change in Control, and shall be fully
vested on the date of such re-issuance provided that (1) the Participant did not
voluntarily resign prior to the effective date of the Change in Control and (2)
the Participant was not terminated for cause (as determined in good faith by the
Board or Committee) prior to the effective date of such Change in Control.

b.
Retirement. Notwithstanding anything to the contrary in Section 2(a), if the
Participant’s employment terminates as a result of Retirement after the first
anniversary of the Grant Date, then the Units shall not be forfeited as a result
of such termination of employment and shall continue to vest for as long as the
Participant remains Retired (as defined below). “Retirement” for this purpose
shall mean the Participant’s separation from service with the Company and its
Affiliates on or after the date on which the Participant has achieved age 60
with at least 10 years of service in a senior executive capacity with the
Company; provided that the Participant provides at least twelve (12) months’
notice to the Company’s Chief Executive





--------------------------------------------------------------------------------



Officer (or, if the Participant is the Company’s Chief Executive Officer, to the
Board) prior to such Retirement. Following the Participant’s Retirement, the
Participant shall be considered “Retired” for purposes of this Agreement so long
as the Participant does not (x) directly, or indirectly through another, act as
an officer, director, partner or employee of or consultant to or act in any
managerial capacity with any entity that is engaged in the financial service
industry or (y) act in any full-time position with any other entity if such
position requires duties and responsibilities similar to the duties and
responsibilities of the Participant with the Company prior to Retirement.
Whether the Participant remains Retired at any time shall be determined by the
Board or the Committee in its sole discretion. If, while this Award is
outstanding, the Participant commences employment or other work of any kind
following Retirement, then the Participant is required to promptly provide
written notice to the Company of the name of his or her employer and the nature
of his or her position or other work. In addition, as a condition for this Award
to remain outstanding following Retirement, the Company will require the
Participant to provide information relating to his or her activities following
Retirement prior to each vesting date to enable the Board or the Committee to
determine whether the Participant remains Retired, and the Participant’s failure
to provide such information upon request will cause the Award to be forfeited.
If the Participant receives any benefit under this Award after Retirement but
when he or she is no longer Retired, then the Participant will be obligated to
repay to the Company the value of such benefit (with such value to be determined
by the Company, which may include a reasonable rate of interest) promptly
following receipt from the Company of notice to the Participant of his or her
repayment obligation.
c.
Settlement. As soon as practicable (but not more than thirty (30) days) after
the Units vest, a number of Shares equal to the vested Units shall be issued to
the Participant (or his or her beneficiary as provided in Section 5).
Notwithstanding the foregoing, with respect to any Participant who is
Retirement-eligible, is a specified employee (within the meaning of Code Section
409A) and whose Units vest due to the Participant’s termination of employment as
a result of disability, settlement of the Units will not occur until six months
following the Participant’s “separation from service” within the meaning of Code
Section 409A. In addition, notwithstanding any provision herein to the contrary,
in order for the Units held by a Participant who is Retirement-eligible or
Retired to vest upon a Change in Control, such Change in Control must qualify as
“change in control event” within the meaning of Code Section 409A. All vested
Units shall be cancelled following settlement thereof.

d.
Non-Transferability of Units. The Participant may not sell, transfer or
otherwise alienate or hypothecate any of the Units.

e.
No Voting Rights; Dividend Equivalents and Other Distributions. The Participant
shall not have voting rights with respect to Shares subject to the Units unless
and until such Shares are reflected as issued and outstanding shares on the
Company’s stock ledger following vesting and settlement. The Participant shall
receive a cash


2







--------------------------------------------------------------------------------



payment equivalent to any dividends or other distributions paid with respect to
the Shares subject to the Units, so long as the applicable record date occurs
before such Units are forfeited or cancelled. Such cash payment shall be paid to
the Participant (or the Participant’s beneficiary in accordance with Section 5)
at the same time as the dividend or other distribution is paid to stockholders
of the Company. If, however, any dividends or distributions with respect to the
Stock underlying the Units are paid in shares rather than cash, then the
Participant shall be credited with additional restricted stock units equal to
the number of shares that the Participant would have received had the Units been
actual shares, and such restricted stock units shall be deemed Units subject to
the same risk of forfeiture and other terms of this Agreement. The Participant
shall have no rights as a holder of Stock unless and until the Shares are issued
to the Participant. .
f.
Termination of Employment. For purposes of this Agreement, the Participant will
not be considered to have terminated employment if the Participant transfers
employment between the Company and any Affiliate of the Company, or between the
Company’s Affiliates, or ceases to be employed by the Company or an Affiliate of
the Company and immediately thereafter becomes (or remains) a non-employee
director of the Company, a non-employee director of any Affiliate, or a
consultant to the Company or any Affiliate until such Participant’s service as
an employee, director of, or consultant to, the Company and its Affiliates has
ceased.

3.
Non-Transferability of Award. This Agreement shall not be transferable other
than by will or by the laws of descent and distribution, or pursuant to a
beneficiary designation filed in accordance with Section 5.

4.
Issuance of Shares. The Shares issued in settlement of the Units will be issued
and delivered in book entry form, and the Company will not be liable for damages
relating to any delays in making an appropriate book entry or any mistakes or
errors in the making of the book entry; provided that the Company shall correct
any errors caused by it. Any such book entry will be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
(a) the 2012 Plan and any agreement between the Participant and the Company with
respect to this Award or the Shares, (b) any applicable federal or state laws,
and/or (c) the rules, regulations and other requirements of the Securities and
Exchange Commission (“SEC”) of any stock exchange upon which the Shares are
listed. The Company may cause an appropriate book entry notation to be made with
respect to the Shares to reference any of the foregoing restrictions.

5.
Beneficiary. The Participant may designate one or more beneficiaries who shall
be entitled to receive the Shares that are issued following the death of
Participant. The Participant may from time to time revoke or change his or her
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Company. The last such designation received by the
Company shall be controlling; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Company prior
to the Participant’s death, and in no event shall any designation be effective


3







--------------------------------------------------------------------------------



as of a date prior to such receipt. If no beneficiary designation is in effect
at the time of Participant’s death, or if no designated beneficiary survives the
Participant or if such designation conflicts with law, the Participant’s estate
will be considered the beneficiary. If the Board is in doubt as to the right of
any person to receive Shares, the Company may refuse to issue shares to any
individual, without liability for any interest or dividends on the underlying
Stock, until the Board determines the person entitled to receive the shares, or
the Company may apply to any court of appropriate jurisdiction and such
application shall be a complete discharge of any Company liability.
6.
Restrictions on Issuance and Transfer of Shares.

a.
General. No shares of Stock will be issued under this Agreement unless and until
the Company has determined to its satisfaction that such issuance complies with
all relevant provisions of applicable law, including the requirements of any
stock exchange on which the shares may then be traded.

b.
Securities Laws. Participant acknowledges that he or she is acquiring any Shares
issued under this Award for investment purposes only and not with a view to
resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended (the “Act”). Participant agrees and
acknowledges with respect to any Shares that have not been registered under the
Act, that (i) Participant will not sell or otherwise dispose of such shares
except pursuant to an effective registration statement under the Act and any
applicable state securities laws, or in a transaction which in the opinion of
counsel for the Company is exempt from such registration, and (ii) a legend or
appropriate stop transfer order will be placed on the certificates or book entry
for the shares to such effect. As further conditions to the issuance of the
Shares, the Participant agrees individually and on behalf of all
beneficiary(ies), heirs, legatees and legal representatives, prior to such
issuance to execute and deliver to the Company such investment representations
and warranties, to enter into a restrictive stock transfer agreement, and to
take or refrain from taking such other actions, as counsel for the Company
determines may be necessary or appropriate for compliance with the Act and any
applicable federal or state securities laws, regardless of whether the shares
have at that time been registered under the Act or qualified under the
securities laws of any state.

7.
Tax Withholding. To the extent that the receipt or vesting of, or other event
with respect to, the Units or Shares subject to this Agreement results in income
to the Participant for Federal, state or local income tax purposes or otherwise
gives rise to a withholding obligation on the part of the Company or its
Affiliates, the Participant shall deliver to the Company at the time the Company
(or a Subsidiary or Affiliate) is obligated to withhold taxes such amount as the
Company requires to meet its withholding obligation under applicable tax laws or
regulations, and if the Participant fails to do so, the Company has the right
and authority to deduct or withhold from other compensation payable to the
Participant an amount sufficient to satisfy its withholding obligations. The
Participant may satisfy the withholding requirement, in whole or in part, by
electing to have the Company withhold for


4







--------------------------------------------------------------------------------



its own account that number of Shares otherwise deliverable to the Participant
hereunder on the date the tax is to be determined having an aggregate Fair
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that the Company must withhold. Such election must be
irrevocable, and submitted to the Company’s Human Resources Director before the
applicable withholding date. The Fair Market Value of any fractional Share not
used to satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid in cash.
8.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be a waiver of such
provision or of any other provision hereof.

9.
Participant Bound by Plan. Participant hereby acknowledges receipt of a copy of
the 2012 Plan and agrees to be bound by all the terms and provisions thereof.
The terms of the 2012 Plan to the extent not stated herein are expressly
incorporated herein by reference and in the event of any conflict between this
Agreement and the Plan, the Plan shall govern. Any capitalized terms not defined
herein will have the meanings given in the Plan. This Agreement is subject to
all of the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan or this Agreement adopted by the Board and
in effect from time to time. By signing below, the Participant agrees and
accepts on behalf of himself or herself, and his or her heirs, legatees and
beneficiary(ies), that all decisions or interpretations of the Board with
respect to the Plan or this Agreement are binding, conclusive and final.

10.    Nonsolicitation of Clients
a.
In consideration of this Agreement, Participant agrees that while Participant is
employed by the Company or any of its affiliates, and for a period equal to the
greater of (i) two hundred seventy (270) days immediately following the date
Participant ceases to be an employee of the Company or any of its affiliates, or
(ii) the period during which the Units continue to vest pursuant to Section 2.b.
above, Participant will not (except on behalf of the Company) solicit financial
services business from, or conduct financial services business with, any client
of the Company or any of its affiliates which was a client of the Company or any
of its affiliates with which Participant had any contact during the period of
one year prior to the date Participant ceased to be an employee of the Company
or any of its affiliates. This covenant applies to clients whether they are
persons or entities.

b.
This covenant is effective immediately, and remains in force before and after
the time the rights to Units granted under this Agreement vest and Shares are
issued in settlement thereof, and after such Shares are transferred by the
Participant. The parties intend that this Section 10 is severable from any other
provision of this agreement, as provided in Section 13, and is also severable
from any other promise or duty owed by Participant to the Company or any
affiliate.


5







--------------------------------------------------------------------------------



c.
The Participant agrees that this covenant is reasonably and properly necessary
to protect the legitimate business interests of the Company and its affiliates.
The Participant acknowledges that damages for the violation of this covenant
will be inadequate and will not give full, sufficient relief to the Company and
its affiliates, and that a breach of this covenant will constitute irreparable
harm to the Company or its affiliates. Therefore, the Participant agrees that in
the event of any violation of this covenant, the Company or any of its
affiliates shall be entitled to compensatory damages and injunctive relief.

d.
Participant will reimburse and indemnify the Company or any of its affiliates
for the actual costs incurred by the Company or its affiliates in enforcing this
covenant, including, but not limited to, attorney's fees reasonably incurred in
enforcement activity.

e.
While Participant is employed by the Company or any of its affiliates and for a
period equal to the greater of (i) two hundred seventy (270) days immediately
following the date Participant ceases to be an employee of the Company or any of
its affiliates, or (ii) the period during which the Units continue to vest
pursuant to Section 2.b. above, Participant will inform each new employer, prior
to accepting employment, of the existence of this Agreement, including the
prohibitions contained in this section, and provide that employer with a copy of
it. Participant authorizes the Company to forward a copy of the prohibitions
against competition as contained in this section to any actual or prospective
new employer.

f.
This Section 10 will become null and void upon a Change in Control.

11.
Protection of Leadership Pool

The Participant and the Company and its affiliates agree to the following:
a.
Participant has managerial, supervisory, or mentoring responsibilities and
skills which are necessary to the legitimate business interests of the Company
and its affiliates.

b.
If the Participant ceases to be so employed, the Company and its affiliates will
have a business necessity to replace the skills lost.

c.
It takes time after an employee leaves the employ of the Company or any of its
affiliates to replace the skills lost; 180 days is a reasonable measure of the
time needed to replace the skills of the Participant.

d.
A primary and necessary source of replacement of Participant’s skills is the
existing pool of employees of the Company and its affiliates who are in
positions of the sort which constitutes the managerial and supervisory pool,
specifically those employees having a position of officer, or above.


6







--------------------------------------------------------------------------------



e.
The parties recognize that employees of the Company or any of its affiliates
(not otherwise bound by contract) are not in any way restricted from competing
with the Company or any of its affiliates, and are not obligated to accept, nor
even to consider, proposals by the Company or any of its affiliates that they
replace Participant in the event Participant leaves the Company or any of its
affiliates.

f.
Because of the Participant’s present position, Participant is in a position to
assist and influence another employee choosing whether to remain with the
Company and its affiliates and consider or accept other positions with the
Company and its affiliates rather than choosing to seek other opportunities
outside the Company or any of its affiliates. Any suggestion by Participant that
another employee of the Company or any of its affiliates seek another employment
opportunity outside the Company or any of its affiliates and any offer of
another employment opportunity by another employer with the assistance of the
Participant, would be such assistance and influence, in derogation of
Participant’s duty to the Company and its affiliates as a managerial and
supervisory employee.

g.
The monetary value of the loss to the Company and its affiliates in case
Participant in fact assists or influences another employee to leave the Company
or any of its affiliates would be impossible to precisely measure. Injunctive
relief for a breach of subsection (i) would also be ineffective.

h.
The parties agree that a fair estimate of the monetary value of the loss to the
Company and its affiliates in case the Participant assists or influences another
employee to leave the Company or any of its affiliates would be half of the
Participant’s current base salary as of the last day the Participant worked for
the Company or any of its affiliates, for a period of 180 days.

i.
In consideration of this Agreement, and of the continued employment of the
Participant by the Company or any of its affiliates, the Participant agrees that
the Participant, directly or through another, will not assist or influence
another employee of the Company or any of its affiliates who holds a position
described in subsection (d), to take a position outside the Company or any of
its affiliates, whether or not in the financial services business, for a period
of 180 calendar days beginning on the date the Participant gives the Company or
any of its affiliates notice that the Participant is leaving the Company or any
of its affiliates, or the date the Participant does leave the Company or any of
its affiliates whichever is earlier. (The parties recognize and acknowledge that
any action by Participant to assist or influence another employee to leave the
Company or any of its affiliates against the wishes of the Company or any of its
affiliates at any time during Participant's employment with the Company or any
of its affiliates would be a breach of the Participant's duty to Company and any
of its affiliates, but such conduct as to an employee who holds a position
described in subsection (d) is a breach of this Agreement only during the 180
calendar day period stated above.)


7







--------------------------------------------------------------------------------



j.
In the event of a breach by the Participant of subsection (i), the stipulated
damages for such breach are agreed to be one-half of Participant’s daily rate of
base pay as of the time he or she leaves the Company or any of its affiliates
times 180. This provision for stipulated damages is intended to be and is
severable from the substantive obligation in subsection (i), and from the other
provisions of this Agreement.

k.
Subsections (i) and (j) are solely for the purposes stated in subsections (a)
through (j), and are not for the purpose of limiting the ability of Participant
to compete with the Company or any of its affiliates.

l.
Participant and the Company or any of its affiliates intend that the promise by
Participant in subsection (i) is separate and separable from any other
obligation of Participant, and for a different purpose, and with a different
remedy from the promise of the Participant not to solicit or conduct business
with clients of the Company and its affiliates, under Section 10.

m.
This section is effective immediately, and remains in force before and after the
time the rights to Units granted under this Agreement vest and Shares are issued
in settlement thereof, and after such Shares are transferred by the Participant.

n.
Participant will reimburse and indemnify the Company and its affiliates for the
actual costs incurred by the Company and its affiliates in enforcing this
covenant, including, but not limited to, attorney's fees reasonably incurred in
enforcement activity.

12.
Notices. Any notice hereunder to the Company shall be addressed to it at its
office, 401 Charmany Drive, Madison, WI 53719; Attention: Corporate Secretary,
and any notice hereunder to Participant shall be addressed to him or her at the
last home address on file with the Company. Either party may designate some
other address at any time hereafter in writing.

13.
Severability. In the event any provision of the Agreement is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

14.
Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, and as provided in the Plan,
under certain circumstances, the Agreement may be amended or terminated by the
Company or the Board without the Participant’s consent.








8







--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Agreement on the day and year first above written.




FIRST BUSINESS FINANCIAL SERVICES, INC.


By:


                            
Corey Chambas
Its: President & CEO


The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Restricted Stock Unit Agreement and to all the terms and provisions of
the First Business Financial Services, Inc. 2012 Equity Incentive Plan.




                            
Participant        


Date Granted: XXXXX, 20XX





9





